UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/13 The following Form N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-Q Item 1. Schedule of Investments. - 2 - STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund January 31, 2013 (Unaudited) Common Stocks91.1% Shares Value ($) Australia2.7% AMP 694,000 3,850,088 Dexus Property Group 1,910,535 2,081,952 Brazil2.0% CCR 430,283 Canada1.9% Husky Energy 135,672 Denmark1.9% TDC 530,490 France3.0% Suez Environnement 165,986 2,197,626 Total 79,217 4,294,878 Germany4.2% Bilfinger 21,511 2,177,708 Deutsche Post 182,745 4,291,402 Deutsche Telekom 218,515 2,686,302 Hong Kong3.8% China Mobile 370,015 4,067,331 Link REIT 815,574 4,238,032 Luxembourg1.0% SES 72,347 Netherlands4.2% Reed Elsevier 183,993 2,859,238 Royal Dutch Shell, Cl. A 57,210 2,028,206 Unilever 106,641 4,314,929 Norway3.3% Orkla 354,981 3,132,052 Statoil 157,646 4,198,776 Poland1.2% Telekomunikacja Polska 660,620 Singapore1.8% Mapletree Logistics Trust 1,336,000 1,262,974 Parkway Life Real Estate Investment Trust 336,000 632,554 Singapore Technologies Engineering 681,000 2,156,926 South Africa2.9% Gold Fields 194,236 2,253,107 MTN Group 213,000 4,169,537 South Korea1.0% Macquarie Korea Infrastructure Fund 370,730 Sweden2.0% TeliaSonera 599,192 Switzerland8.7% Nestle 37,273 2,617,158 Novartis 96,300 6,560,738 Roche Holding 29,000 6,417,889 Zurich Insurance Group 12,508 a 3,598,258 Taiwan1.9% HTC 213,920 2,111,922 Taiwan Semiconductor Manufacturing 566,000 1,945,676 Thailand.9% Bangkok Bank 281,800 United Kingdom9.3% BAE Systems 405,500 2,184,035 Cable & Wireless Communications 3,000,000 1,945,537 Centrica 423,674 2,353,147 GlaxoSmithKline 185,840 4,260,479 ICAP 427,011 2,209,145 SSE 236,627 5,325,346 Standard Chartered 80,600 2,124,280 United States33.4% AbbVie 57,451 2,107,877 Annaly Capital Management 247,000 b 3,672,890 AT&T 125,210 4,356,056 Clorox 55,129 4,322,665 ConocoPhillips 69,644 4,039,352 Lockheed Martin 48,943 4,251,678 Merck & Co. 97,230 4,205,197 Microsoft 2,342 64,335 Paychex 133,744 4,364,067 PDL BioPharma 92,141 633,930 Pfizer 184,099 5,022,221 Philip Morris International 115,693 10,199,495 Procter & Gamble 58,669 4,409,562 Reynolds American 244,000 10,731,120 Staples 179,000 2,412,920 Sysco 204,800 6,506,496 Wisconsin Energy 54,200 2,137,106 Total Common Stocks (cost $186,320,192) Preferred Stocks.3% United Kingdom AngloGold Ashanti Holdings Finance, Conv., Cum. $3 (cost $945,936) 20,159 Coupon Maturity Principal Bonds and Notes.8% Rate (%) Date Amount ($) Value ($) United Kingdom Standard Chartered, Jr. Sub. Notes (cost $1,846,899) 8.13 5/29/49 1,772,000 Other Investment6.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,845,437) 14,845,437 c Total Investments (cost $203,958,464) % Cash and Receivables (Net) % Net Assets % REIT Real Estate Investment Trust a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $13,570,794 of which $15,545,595 related to appreciated investment securities and $1,974,801 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 16.7 Health Care 13.3 Telecommunication 12.8 Financials 12.7 Industrials 12.3 Oil & Gas 8.5 Money Market Investment 6.8 Consumer Services 6.4 Utilities 5.5 Technology 1.9 Basic Materials 1.3 Corporate Bond .8 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 7/17/2013 a 3,078,000 3,173,485 3,170,406 (3,079 ) British Pound, Expiring 2/15/2013 b 1,406,000 2,266,666 2,229,736 (36,930 ) Norwegian Krone, Expiring 2/1/2013 c 1,363,945 247,983 249,674 1,691 Swedish Krona, Expiring: 2/1/2013 d 895,413 140,780 140,836 56 2/4/2013 a 2,105,628 331,257 331,186 (71 ) Sales: Proceeds ($) Australian Dollar, Expiring: 2/1/2013 a 1,740,692 1,818,780 1,815,188 3,592 7/17/2013 a 3,078,000 3,186,976 3,170,406 16,570 Brazilian Real, Expiring 6/14/2013 a 5,390,000 2,535,408 2,659,134 (123,726 ) British Pound, Expiring: 2/15/2013 a 1,290,000 2,020,888 2,045,775 (24,887 ) 2/15/2013 d 116,000 183,724 183,961 (237 ) Euro, Expiring: 2/15/2013 a 3,062,000 3,826,885 4,157,941 (331,056 ) 2/15/2013 d 3,408,000 4,485,371 4,627,780 (142,409 ) South African Rand, Expiring 6/14/2013 a 21,067,000 2,387,728 2,312,569 75,159 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a UBS b JPMorgan Chase & Co. c Barclays Bank d Royal Bank of Scotland The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 1,838,450 - Equity Securities - Domestic Common Stocks+ 73,436,967 - - Equity Securities - Foreign Common Stocks+ 126,724,810 - - Mutual Funds 14,845,437 - - Preferred Stocks+ 683,592 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 97,068 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (662,395) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund January 31, 2013 (Unaudited) Coupon Maturity Principal Bonds And Notes93.3% Rate (%) Date Amount ($) a Value ($) Australia2.1% FMG Resources (August 2006), Gtd. Notes 6.38 2/1/16 3,180,000 b,c 3,283,350 Queensland Treasury, Gov't Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 9,770,000 10,359,240 Queensland Treasury, Gov't Gtd. Notes, Ser. 15 AUD 6.00 10/14/15 5,150,000 5,773,654 Queensland Treasury, Gov't Gtd. Notes, Ser. 21 AUD 6.00 6/14/21 15,160,000 18,086,808 SMART Trust, Ser. 2011-1USA, Cl. A3B 1.06 10/14/14 3,138,185 c,d 3,144,706 Austria2.0% Austrian Government, Sr. Unscd. Notes EUR 3.15 6/20/44 5,760,000 c 8,512,496 Austrian Government, Sr. Unscd. Bonds EUR 3.90 7/15/20 19,495,000 c 30,775,307 Belgium1.2% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 125,000 311,069 Belgium Government, Sr. Unscd. Notes, Ser. 65 EUR 4.25 9/28/22 14,000,000 22,165,542 Brazil1.0% Brazil Notas do Tesouro Nacional, Bonds BRL 6.00 8/15/14 5,700,000 e 6,997,431 Petrobras International Finance, Gtd. Notes EUR 5.88 3/7/22 2,830,000 4,504,430 QGOG Constellation, Gtd. Notes 6.25 11/9/19 5,150,000 b,c 5,446,125 Tonon Bioenergia, Sr. Unscd. Notes 9.25 1/24/20 1,500,000 b,c 1,496,250 Canada6.4% Bombardier, Sr. Unscd. Notes EUR 6.13 5/15/21 2,740,000 c 3,883,114 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A2 CAD 2.03 8/17/15 3,800,000 c 3,826,479 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 10,730,000 c 10,929,345 Canadian Capital Auto Receivables Asset Trust, Ser. 2011-1A, Cl. A2 CAD 2.63 8/17/14 8,270,124 c 8,323,937 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 8,595,000 c 8,640,664 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 11,268,918 c 11,392,069 Ford Auto Securitization Trust, Ser. 2011-R3A, Cl. A2 CAD 1.96 7/15/15 4,405,705 c 4,431,678 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 8,400,000 8,465,354 Ford Auto Securitization Trust, Ser. 2011-R1A, Cl. A2 CAD 2.43 11/15/14 3,822,794 c 3,847,017 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 2,290,000 c 2,325,128 MEG Energy, Gtd. Notes 6.38 1/30/23 3,875,000 c 4,059,063 Province of British Columbia, Sr. Unscd. Bonds CAD 2.70 12/18/22 26,250,000 26,086,036 Province of Ontario Canada, Bonds CAD 4.40 3/8/16 18,145,000 19,721,909 Rogers Communications, Gtd. Notes CAD 6.56 3/22/41 3,190,000 3,947,681 Videotron, Gtd. Notes 5.00 7/15/22 4,040,000 4,242,000 Chile1.7% Banco Santander Chile, Sr. Unscd. Notes 3.88 9/20/22 2,900,000 c 2,960,894 Cencosud, Gtd. Notes 4.88 1/20/23 3,100,000 c 3,191,273 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 6,062,000,000 14,440,499 CODELCO, Sr. Unscd. Notes 3.88 11/3/21 3,740,000 c 3,960,017 Empresa Nacional de Petroleo, Sr. Unscd. Notes 4.75 12/6/21 3,675,000 b,c 3,886,860 Telefonica Chile, Sr. Unscd. Notes 3.88 10/12/22 3,750,000 c 3,765,585 China.3% Baidu, Sr. Unscd. Notes 3.50 11/28/22 3,450,000 3,373,331 Country Garden Holdings, Gtd. Notes 7.50 1/10/23 2,000,000 b,c 2,042,400 Colombia.2% Bancolombia, Sub. Notes 5.13 9/11/22 3,150,000 Denmark3.0% Denmark Government, Bonds DKK 0.10 11/15/23 305,400,000 f France3.3% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 6,740,000 d 8,852,783 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 1,400,000 d 1,833,198 BNP Paribas, Sr. Unscd. Notes 2.38 9/14/17 13,695,000 13,933,813 Electricite de France, Sub. Notes EUR 5.38 12/29/49 2,600,000 d 3,489,484 French Government, Bonds EUR 3.25 10/25/21 6,435,000 9,585,161 Societe Generale, Gtd. Notes 2.75 10/12/17 17,550,000 b 17,955,984 Veolia Environnement, Jr. Sub. Notes EUR 4.45 1/29/49 5,700,000 d 7,524,644 Germany1.8% Allianz, Sub. Notes EUR 5.63 10/17/42 6,700,000 d 9,751,866 Conti-Gummi Finance, Sr. Scd. Bonds EUR 7.13 10/15/18 3,850,000 c 5,559,444 German Government, Unscd. Bonds EUR 2.00 1/4/22 9,705,000 13,703,580 KFW, Gov't Gtd. Notes JPY 2.05 2/16/26 3,000,000 36,544 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 1,760,000 c 2,545,045 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 2,545,000 c 3,784,205 Iceland.4% Iceland Government, Unscd. Notes 4.88 6/16/16 7,905,000 Indonesia.0% Indo Energy Finance II, Gtd. Notes 6.38 1/24/23 800,000 c Ireland2.6% Ardagh Packaging Finance, Sr. Scd. Notes 4.88 11/15/22 1,000,000 c 997,500 Ardagh Packaging Finance, Sr. Scd. Notes EUR 7.38 10/15/17 1,620,000 2,364,594 Bank of Ireland, Gov't Gtd. Notes EUR 4.00 1/28/15 14,000,000 19,602,547 Irish Government, Unscd. Bonds EUR 5.50 10/18/17 13,850,000 20,905,077 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 1,565,000 c 2,223,541 Smurfit Kappa Acquistions, Sr. Scd. Notes EUR 7.75 11/15/19 2,545,000 c 3,801,138 Italy8.2% Enel Finance International, Gtd. Notes 5.13 10/7/19 1,950,000 c 2,098,262 Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 5,950,000 8,497,507 Intesa Sanpaolo, Unscd. Notes 3.88 1/16/18 11,300,000 11,118,929 Intesa Sanpaolo, Sr. Unscd. Notes EUR 5.00 2/28/17 3,800,000 5,473,240 Italian Government, Treasury Bonds EUR 4.75 6/1/17 37,490,000 54,602,674 Italian Government, Treasury Bonds EUR 4.75 9/1/21 12,655,000 18,286,577 Italian Government, Treasury Bonds EUR 4.75 9/1/28 17,690,000 24,162,250 Italian Government, Treasury Bonds EUR 5.50 9/1/22 14,050,000 21,016,891 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 2,100,000 2,512,965 Telecom Italia, Sr. Unscd. Notes EUR 8.25 3/21/16 1,100,000 1,737,014 Telecom Italia, Sr. Unscd. Notes GBP 7.38 12/15/17 4,850,000 8,781,083 Japan3.3% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 34,000,000 b 380,302 Development Bank of Japan, Gov't Gtd. Bonds JPY 1.70 9/20/22 24,000,000 286,290 Japan Finance Organization for Municipalities, Gov't Gtd. Notes JPY 1.35 11/26/13 11,000,000 121,468 Japanese Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 446,150,000 4,817,439 Japanese Government, Sr. Unscd. Bonds, Ser. 25 JPY 2.30 12/20/36 1,253,700,000 14,851,557 Japanese Government, Sr. Unscd. Bonds, Ser. 58 JPY 1.90 9/20/22 1,645,000,000 19,980,908 Japanese Government, Sr. Unscd. Bonds, Ser. 108 JPY 1.90 12/20/28 572,500,000 6,678,294 Japanese Government, Sr. Unscd. Bonds, Ser. 121 JPY 1.90 9/20/30 1,330,000,000 15,206,884 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 210,000,000 g 2,447,258 Kazakhstan.6% Development Bank of Kazakhstan, Sr. Unscd. Notes 4.13 12/10/22 3,950,000 c 4,058,625 Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 5,500,000 c 6,875,000 Malaysia.2% Malaysian Government, Sr. Unscd. Bonds, Ser. 0409 MYR 3.74 2/27/15 15,250,000 Mexico1.4% Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 3,725,000 c 4,172,000 Mexican Government, Bonds, Ser. M MXN 6.50 6/10/21 87,550,000 7,597,403 Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 119,800,000 12,387,455 Mexichem, Sr. Unscd. Notes 4.88 9/19/22 2,300,000 c 2,429,375 Netherlands2.9% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 7,300,000 c 7,934,151 BMW Finance, Gtd. Notes EUR 3.88 1/18/17 1,300,000 1,928,250 ELM, Sub. Notes EUR 5.25 5/29/49 7,100,000 d 9,494,338 Heineken, Sr. Notes 0.80 10/1/15 5,600,000 c 5,609,548 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 1,700,000 2,440,423 ING Bank, Covered Notes EUR 3.63 8/31/21 1,905,000 2,907,173 Rabobank Nederland, Sub. Notes EUR 3.75 11/9/20 3,350,000 4,753,699 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 5,100,000 7,468,724 Repsol International Finance, Gtd. Notes EUR 4.38 2/20/18 3,600,000 5,105,847 Repsol International Finance, Gtd. Notes EUR 4.88 2/19/19 3,200,000 4,639,954 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 2,590,000 c 3,822,632 New Zealand2.2% New Zealand Government, Sr. Unscd. Bonds, Ser. 1217 NZD 6.00 12/15/17 43,750,000 Nigeria1.0% Nigerian Government, Treasury Bills, Ser. 364 0.00 4/25/13 1,650,000,000 k 10,221,705 Nigerian Government, Treasury Bills, 0.00 1/9/14 1,680,000,000 k 9,735,661 Norway1.0% DNB Boligkreditt, Covered Bonds 2.90 3/29/16 4,470,000 c 4,753,769 DNB Boligkreditt, Covered Bonds EUR 3.38 1/20/17 4,920,000 7,266,307 Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 16,000,000 3,221,709 Statoil, Gtd. Notes 4.25 11/23/41 4,895,000 5,086,659 Peru1.0% BBVA Banco Continental, Sr. Unscd. Notes 5.00 8/26/22 550,000 c 592,625 Corp Financiera de Desarrollo, Sr. Unscd. Notes 4.75 2/8/22 2,355,000 c 2,596,387 Peruvian Government, Sr. Unscd. Notes PEN 6.95 8/12/31 31,234,000 c 15,280,429 Philippines.5% Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 22,000,000 624,661 Philippine Government, Sr. Unscd. Bonds PHP 6.25 1/14/36 291,000,000 9,132,493 Poland2.4% Polish Government, Bonds, Ser. 414 PLN 5.75 4/25/14 115,700,000 38,540,728 Polish Government, Sr. Unscd. Notes 5.00 3/23/22 7,120,000 8,205,800 Portugal2.8% Portuguese Government, Sr. Unscd. Bonds EUR 4.35 10/16/17 41,100,000 Slovakia2.9% Slovakian Government, Sr. Unscd. Notes 4.38 5/21/22 26,650,000 b,c 28,595,450 Slovakian Government, Bonds, Ser. 213 EUR 3.50 2/24/16 10,990,000 b 16,071,135 Slovakian Government, Bonds, Ser. 214 EUR 4.00 4/27/20 1,050,000 1,594,796 Slovakian Government, Sr. Unscd. Notes EUR 4.38 1/21/15 6,380,000 9,295,955 South Africa2.2% Sasol Financing International, Gtd. Notes 4.50 11/14/22 4,550,000 4,510,188 South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 180,300,000 16,140,276 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 178,495,000 18,298,125 Transnet SOC, Sr. Unscd. Notes 4.00 7/26/22 3,410,000 c 3,406,590 South Korea.5% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 100,000 138,047 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 9,560,000 9,677,311 Spain7.4% Banco Bilbao Vizcaya Argentaria, Covered Notes EUR 3.88 1/30/23 3,100,000 4,153,114 Banco Santander, Covered Bonds EUR 4.63 1/20/16 10,500,000 15,058,202 BBVA Senior Finance, Gtd. Notes EUR 3.75 1/17/18 4,200,000 5,628,019 BBVA US Senior, Gtd. Notes 4.66 10/9/15 9,400,000 9,707,342 Gas Natural Capital Markets, Gtd. Notes EUR 6.00 1/27/20 6,300,000 9,531,076 Iberdrola Finanzas, Gtd. Notes EUR 3.50 10/13/16 8,000,000 11,161,841 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 10,200,000 13,980,907 Spanish Government, Sr. Unscd. Bonds EUR 3.40 4/30/14 28,580,000 39,742,300 Spanish Government, Sr. Unsub. Bonds EUR 4.70 7/30/41 7,000,000 8,156,988 Spanish Government, Bonds EUR 5.40 1/31/23 7,250,000 9,981,648 Spanish Government, Sr. Unsub. Bonds EUR 5.85 1/31/22 2,020,000 2,915,175 Telefonica Emisiones, Gtd. Notes GBP 5.38 2/2/18 8,000,000 13,516,374 Supranational1.3% Asian Development Bank, Sr. Unscd. Notes CNY 2.85 10/21/20 25,000,000 3,985,656 Corp Andina De Formento, Sr. Unscd. Notes 3.75 1/15/16 3,835,000 4,064,275 Eurasian Development Bank, Sr. Unscd. Notes 4.77 9/20/22 3,310,000 c 3,447,365 European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 38,600,000 442,836 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 12,500,000 12,995,211 Sweden1.5% Stadshypotek, Covered Bonds EUR 3.00 10/1/14 3,675,000 5,192,000 Swedish Government, Bonds, Ser. 3105 SEK 3.50 12/1/15 66,000,000 h 14,002,753 Swedish Government, Bonds, Ser. 3102 SEK 4.00 12/1/20 40,000,000 h 10,401,944 Switzerland.9% Credit Suisse, Covered Notes 2.60 5/27/16 5,135,000 c 5,412,388 Credit Suisse, Covered Notes EUR 2.13 1/18/17 5,600,000 7,927,601 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 4,165,000 c 4,706,612 Thailand.3% Bangkok Bank, Sr. Unscd. Notes 2.75 3/27/18 3,845,000 c 3,936,030 Thai Oil, Sr. Unscd. Notes 3.63 1/23/23 2,530,000 c 2,509,274 Turkey1.1% Export Credit Bank of Turkey, Sr. Unscd. Notes 5.88 4/24/19 1,870,000 2,094,400 Turkish Government, Bonds TRY 3.00 2/23/22 27,590,000 i 19,522,788 United Kingdom9.9% Abbey National Treasury Services, Covered Bonds EUR 3.63 9/8/17 5,400,000 7,948,116 ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 3,740,000 b,d 4,120,242 ArcelorMittal, Sr. Unsub. Notes EUR 5.88 11/17/17 1,685,000 b,d 2,442,311 Barclays Bank, Covered Notes EUR 2.13 9/8/15 5,505,000 7,654,476 BP Capital Markets, Gtd. Notes 2.25 11/1/16 1,655,000 1,720,129 E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 3,566,845 5,671,602 GlaxoSmithKline Capital, Gtd. Notes 0.75 5/8/15 7,535,000 7,572,615 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 0.91 2/15/17 4,785,000 c,d 6,571,496 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 3,050,000 4,847,404 INEOS Finance, Sr. Scd. Notes 7.50 5/1/20 2,435,000 c 2,635,888 INEOS Finance, Sr. Scd. Bonds 8.38 2/15/19 680,000 c 747,150 Lloyds TSB Bank, Covered Notes EUR 3.38 3/17/16 4,500,000 6,446,342 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 1,500,000 2,341,009 Nationwide Building Society, Covered Notes EUR 2.88 9/14/15 5,405,000 7,732,528 Paragon Mortgages, Ser. 14A, Cl. A2C 0.51 9/15/39 8,253,646 c,d 7,447,463 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 1,745,000 2,496,872 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/21 6,350,000 9,802,162 Royal Bank of Scotland, Sr. Unscd. Notes EUR 4.75 5/18/16 2,250,000 3,365,868 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 3,660,000 d 4,339,344 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 22,590,000 42,029,395 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 8,440,000 15,696,430 United Kingdom Gilt, Unscd. Bonds GBP 1.75 9/7/22 24,785,000 38,147,249 United States11.8% Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 47,384 47,404 Ally Financial, Gtd. Notes 4.50 2/11/14 990,000 1,019,700 Ally Financial, Gtd. Notes 5.50 2/15/17 5,440,000 5,874,884 Ally Master Owner Trust, Ser. 2011-5, Cl. A 0.86 6/15/15 5,965,000 d 5,972,292 American International Group, Sr. Unscd. Notes 4.88 6/1/22 3,755,000 4,194,159 ARL First, Ser. 2012-1A, Cl. A1 1.96 12/15/42 4,623,702 c,d 4,731,347 Bank of America, Sr. Unscd. Notes 3.88 3/22/17 6,925,000 7,426,654 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 355,000 524,387 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 1,950,000 1,941,871 Capital One Financial, Sr. Unscd. Notes 1.00 11/6/15 6,360,000 6,336,773 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 2,900,000 2,909,038 CIT Group, Sr. Unscd. Notes 4.25 8/15/17 2,980,000 3,099,200 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 3,625,000 3,887,812 Citigroup, Sr. Unscd. Notes 2.65 3/2/15 7,140,000 7,327,039 Comcast, Gtd. Notes 5.90 3/15/16 950,000 1,087,537 DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 765,000 807,075 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 181,000 196,424 Exelon Generation, Sr. Unscd Notes 4.25 6/15/22 8,400,000 c 8,668,338 Express Scripts Holding Gtd. Notes 2.10 2/12/15 3,655,000 3,736,284 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 3,410,000 3,484,512 Ford Motor Credit, Sr. Unscd. Notes 3.88 1/15/15 4,675,000 4,860,873 General Electric Capital, Sub. Notes 5.30 2/11/21 1,950,000 2,221,265 Hyundai Capital America, Gtd. Notes 4.00 6/8/17 3,100,000 c 3,330,178 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 3,640,000 d 4,242,369 JPMorgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 6,350,000 d 9,082,693 Lamar Media, Gtd. Notes 5.88 2/1/22 2,325,000 2,569,125 LB-UBS Commercial Mortgage Trust, Ser. 2007-C7, Cl. AJ 6.27 9/15/45 3,110,000 d 2,801,267 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 745,000 1,087,421 LyondellBasell Industries, Sr. Unscd. Notes EUR 5.00 4/15/19 3,225,000 3,571,688 Metropolitan Life Global Funding I, Sr. Scd. Notes 2.00 1/9/15 3,485,000 c 3,575,997 MGM Resorts International, Gtd. Notes 7.75 3/15/22 3,570,000 3,909,150 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. B 3.77 2/15/46 2,355,000 2,425,533 Peabody Energy, Gtd. Notes 6.00 11/15/18 3,305,000 3,478,513 Peabody Energy, Gtd. Notes 6.25 11/15/21 1,570,000 1,648,500 PepsiCo, Sr. Unscd. Notes 0.80 8/25/14 3,900,000 3,920,225 Prudential Financial, Notes 5.38 6/21/20 1,100,000 1,284,393 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 980,000 1,102,471 Santander Drive Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.84 11/17/14 1,584,913 1,597,114 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. B 2.72 5/15/16 1,215,000 1,248,629 Sealed Air, Gtd. Notes 6.50 12/1/20 1,565,000 b,c 1,737,150 SLM, Sr. Unscd. Notes 7.25 1/25/22 4,930,000 5,533,925 Southern Copper, Sr. Unscd. Notes 3.50 11/8/22 1,340,000 1,350,506 Staples, Sr. Unscd. Notes 4.38 1/12/23 6,785,000 b 6,776,729 Structured Asset Securities, Ser. 2006-AM1, Cl. A4 0.36 4/25/36 5,220,180 d 4,698,470 Structured Asset Securities, Ser. 2004-11XS, Cl. 1A5A 6.25 6/25/34 4,285,000 d 4,349,005 U.S. Treasury Inflation Protected Securities 2.13 1/15/19 22,210,647 b 27,032,778 Unit, Gtd. Notes 6.63 5/15/21 3,955,000 4,123,088 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 3,175,000 c 3,468,688 Ventas Realty, Gtd. Notes 4.25 3/1/22 1,625,000 1,721,905 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 4,940,000 d 4,415,915 Wells Fargo & Co. Sr. Unscd. Notes 2.63 12/15/16 6,025,000 6,364,557 WF-RBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. B 3.71 3/15/45 1,780,000 d 1,833,311 WF-RBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.13 3/15/45 1,855,000 d 1,910,618 WM Covered Bond Program, Covered Notes EUR 4.00 11/26/16 510,000 761,005 WM Wrigley Jr., Sr. Scd. Notes 3.70 6/30/14 2,595,000 c 2,674,477 Xerox, Sr. Unscd. Notes 1.13 5/16/14 1,070,000 d 1,068,288 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 6,785,000 c,d 7,226,025 Venezuela.4% Petroleos de Venezuela, Gtd. Notes 8.50 11/2/17 7,100,000 Zambia.1% Zambian Government, Unscd. Bonds 5.38 9/20/22 1,400,000 c Total Bonds And Notes (cost $1,722,058,514) Face Amount Covered by Options Purchased.4% Contracts ($) Value ($) Call Options.1% 10-Year USD LIBOR-BBA, June 2013 @ $1.89 92,400,000 j 507,741 Australian Dollar, Febraury 2013 @ $1.01 36,100,000 j 20,541 Australian Dollar, May 2013 @ $0.98 9,000,000 j 38,475 Australian Dollar, March 2013 @ $1.03 36,900,000 j 231,621 Euro, June 2013 @ $1.31 46,200,000 j 354,631 South Korean Won, March 2013 @ $ 110 36,700,000 j 251,101 Put Options.3% 10-Year USD LIBOR-BBA, June 2013 @ 1.89 92,400,000 j 3,137,171 Euro, June 2013 @ $1.31 46,200,000 j 2,076,182 U.S. Treasury Long Bonds, February 2013 @ $144 46,800,000 j 738,563 Total Options (cost $7,524,055) Principal Short -Term Investments1.6% Amount ($) Value ($) U.S. Treasury Bills: 0.07%, 4/18/13 4,555,000 l 4,554,449 0.09%, 2/7/13 23,040,000 l 23,039,908 0.10%, 7/25/13 4,435,000 4,432,805 Total Short-Term Investments (cost $32,026,764) Other Investment2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $51,822,391) 51,822,391 m Investment of Cash Collateral for Securities Loaned1.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $34,088,963) 34,088,963 m Total Investments (cost $1,847,520,687) % Cash and Receivables (Net) .2 % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CLPChilean Peso CNYChinese Yuan Renminbi DKKDanish Krone EUREuro GBPBritish Pound JPYJapanese Yen MYRMalaysian Ringgit MXNMexican New Peso NOKNorwegian Krone NZDNew Zeland Dollar PENPeruvian Nuevo Sol PHPPhilippine Peso PLNPolish Zloty SEKSwedish Krona TRYTurkish Lira ZARSouth African Rand b Security, or portion thereof, on loan. At January 31, 2013, the value of the fund's securities on loan was $63,400,105 and the value of the collateral held by the fund was $75,043,991, consisting of cash collateral of $34,088,963 and U.S. Government & Agency securities valued at $40,955,028. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, these securities were valued at $320,345,589 or 16.6% of net assets. d Variable rate securityinterest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Denmark Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. h Principal amount for accrual purposes is periodically adjusted based on changes in the Swedish Consumer Price Index. i Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. j Non-income producing security. k Security issued with a zero coupon. Income is recognized through the accretion of discount. l Held by or on behalf of a counterparty for open financial futures positions. m Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $83,230,223 of which $97,274,384 related to appreciated investment securities and $14,044,161 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Non-U.S. Government 55.3 Securitized 11.8 Corporate-Investment Grade 19.1 Corporate-High Yield 5.7 Cash & Equivalents 4.4 U.S. Government 3.1 Options Purchased .4 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 2/28/2013 a 32,760,000 34,448,504 34,094,541 (353,963 ) Brazilian Real, Expiring: 2/4/2013 a 37,180,000 18,234,249 18,609,260 375,011 2/4/2013 b 81,410,000 38,617,712 40,863,638 2,245,926 British Pound, Expiring 2/28/2013 c 75,645,000 119,325,698 119,954,702 629,004 Euro, Expiring 2/1/2013 c 100,542 136,345 136,515 170 Hungarian Forint, Expiring 2/28/2013 a 8,490,000,000 38,673,529 39,269,068 595,539 Hong Kong Dollar, Expiring 2/28/2013 d 434,700,000 56,075,281 56,056,735 (18,546 ) Japanese Yen, Expiring: 2/28/2013 a 6,139,720,000 68,086,024 67,152,480 (933,544 ) 2/28/2013 c 5,450,780,000 60,540,006 59,617,280 (922,726 ) 2/28/2013 d 8,693,740,000 96,700,473 95,086,781 (1,613,692 ) Malaysian Ringgit, Expiring: 2/28/2013 a 11,300,000 3,727,896 3,630,167 (97,729 ) 2/28/2013 e 15,560,000 5,107,668 4,998,708 (108,960 ) Mexcian New Peso, Expiring 2/28/2013 f 824,920,000 65,040,881 64,704,826 (336,055 ) Polish Zloty, Expiring: 2/28/2013 c 115,750,000 37,175,306 37,346,692 171,386 2/28/2013 g 34,445,000 10,957,008 11,113,665 156,657 Russian Ruble, Expiring: 2/28/2013 a 1,737,000,000 57,160,909 57,632,393 471,484 2/28/2013 c 530,000,000 17,496,369 17,585,013 88,645 Singapore Dollar, Expiring 2/28/2013 a 5,250,000 4,273,121 4,241,750 (31,371 ) Swedish Krona, Expiring 2/28/2013 b 80,625,000 12,403,512 12,673,971 270,459 Sales: Proceeds ($) Brazilian Real, Expiring: 2/4/2013 a 75,580,000 37,176,586 37,937,278 (760,692 ) 2/4/2013 e 5,830,000 2,860,647 2,926,360 (65,713 ) Canadian Dollar, Expiring 2/28/2013 g 27,250,000 27,163,620 27,305,430 (141,810 ) Czech Koruna, Expiring 2/28/2013 h 725,900,000 38,163,083 38,412,521 (249,438 ) Danish Krone, Expiring 2/28/2013 a 133,610,000 23,900,620 24,322,666 (422,046 ) Euro, Expiring: 2/28/2013 a 51,590,000 69,016,070 70,059,226 (1,043,156 ) 2/28/2013 c 50,625,000 67,699,936 68,748,756 (1,048,820 ) New Zeland Dollar, Expiring 2/28/2013 a 45,350,000 38,038,219 37,991,873 46,346 South African Rand, Expiring 2/28/2013 g 213,460,000 23,349,444 23,779,004 (429,560 ) South Korean Won, Expiring 2/28/2013 e 59,030,000,000 55,026,986 54,120,829 906,157 Swiss Franc, Expiring 2/28/2013 i 47,565,000 51,044,992 52,280,871 (1,235,879 ) Taiwan Dollar, Expiring 2/28/2013 f 1,100,000,000 37,500,426 37,261,194 239,232 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs b Morgan Stanley c Barclays Bank d Bank of America e Citigroup f JPMorgan Chase & Co. g Credit Suisse First Boston h Deutsche Bank i UBS STATEMENT OF FINANCIAL FUTURES January 31, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 01/31/2013 ($) Financial Futures Long Canadian 10 Year Bond 232 31,101,584 March 2013 (380,026 ) Japanese 10 Year Bond 230 362,939,472 March 2013 (92,399 ) Long Gilt 854 157,615,904 March 2013 (2,108,133 ) Financial Futures Short Euro-Bond 9 (1,734,036) March 2013 4,175 U.S. Treasury 5 Year Notes 108 (13,363,313) March 2013 22,754 U.S. Treasury 10 Year Notes 1,191 (156,355,969) March 2013 1,561,892 U.S. Treasury Long Bonds 110 (15,781,563) March 2013 621,871 U.S. Treasury Ultra Long Bonds 153 (23,949,281) March 2013 1,508,178 Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN January 31, 2013 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Japanese Yen, April 2013 @ $93 93,500,000 a (1,312,553 ) Put Options: U.S. Treasury Long Bonds, February 2013 @ $142 468,000 a (365,625 ) U.S. Treasury Long Bonds, February 2013 @ $143 468,000 a (519,187 ) (premiums received $1,789,556) ) a Non-income producing security. Unrealized Notional Reference (Pay) /Receive Market Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Expriration Value (Depreciation) ($) 17,345,000 USD - 6 Month Libor Citibank (3.68) 5/5/2020 (2,709,468.24) (2,709,468) 179,800,000 USD - 6 Month Libor JP Morgan (1.76) 11/8/2022 3,616,466.93 3,616,467 29,400,000 USD - 6 Month Libor Citibank (0.84) 11/8/2022 136,709.80 136,710 42,200,000 EUR - 1 Year Libor JP Morgan 1.91 11/4/2016 2,169,940.00 2,169,940 74,480,000 NZD - 6 Month Libor JP Morgan 3.05 1/31/2015 (16,438.46) (16,439) 37,240,000 NZD - 6 Month Libor JP Morgan 3.05 2/1/2015 (9,678.69) (9,679) 37,240,000 NZD - 6 Month Libor JP Morgan 3.04 2/1/2015 (14,128.95) (14,129) 37,240,000 NZD - 6 Month Libor JP Morgan 3.03 2/1/2015 (15,610.29) (15,610) The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 100,715,640 - Commercial Mortgage-Backed - 17,629,013 - Corporate Bonds+ - 613,944,452 - Foreign Government - 1,034,745,826 - Mutual Funds 85,911,354 - - Residential Mortgage-Backed - 11,796,468 - U.S. Treasury - 59,059,940 - Other Financial Instruments: Financial Futures++ 3,718,870 - - Forward Foreign Currency Exchange Contracts++ - 6,196,016 - Options Purchased 738,563 6,617,463 - Swaps+++ - 5,923,117 - Liabilities ($) Other Financial Instruments: Financial Futures++ (2,580,558) - - ) Forward Foreign Currency Exchange Contracts++ - (9,813,700) - ) Options Written (884,812) (1,312,553) - ) Swaps++ - (2,765,325) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: March 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: March 25, 2013 By: /s/ James Windels James Windels Treasurer Date: March 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
